Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-3, 7-9, 11, 14, 16, 20, 28, 33-38, 40-42, 169, 184, 190, 213 and 315-319 are currently pending. Claims 1-3 and 28 have been amended by Applicants’ amendment filed 03-14-2022. No claims have been added or canceled by Applicants’ amendment filed 03-14-2022.

Applicant's election with traverse of Group I, claims 1-3, 14, 20, 28 and 32 (claim 32, now canceled), directed to a method of in situ synthesizing a chemical library on a substrate, in the reply filed on December 9, 2020 was previously acknowledged. 

Claims 169, 184, 190, 213 and 315-319 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2018.

Claims 7-9, 11, 16, 33-38 and 40-42 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species.
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-3, 14, 20 and 28 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No.
PCT/US2017/025546, filed on March 31, 2017, which claims the benefit of US Provisional Patent Application 62/472,504, filed March 16, 2017, and US Provisional Patent Application 62/317,353, filed April 1, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 14, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “feature” is interpreted to refer to any part, portion, and/or section of any location, functional group, molecule, moiety, linking group, masked area, unmasked area, coating, monomer, etc. on the substrate.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 14, 20 and 28 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 1 is maintained as being indefinite for the recitation of the term “the biological sequence” in line 3. There is insufficient antecedent basis for the term “the biological sequence” in the claim because claim because claim 1, lines 2-3 recites the term “a predetermined biological sequence”.
Claim 1 is indefinite for the recitation of the term “coupling in situ at least one monomer onto the features...in each patterned mask” in line 19 because it is unclear if the monomers are coupled to the photo-lithographic mask itself at a feature designated as “activated” (as suggested by the language of claim 1); whether the monomers are coupled on the surface of an array substrate, wherein the mask(s) are not in contact with the substrate surface (as suggested in Figure 1 of the instant Specification); and/or whether the monomers are coupled to the array substrate within holes made a mask that is in contact with the substrate surface and, thus, the metes and bounds of the claim cannot be determined.
	Claim 2 is indefinite for the recitation of the term “the length” in line 1. There is insufficient antecedent basis for the term “the length” in the claim.
Claim 28 is indefinite for the recitation of the term “the molecule” in line 1. There is insufficient antecedent basis for the term “the molecule” in the claim because claim 1, line 2 recites that term “a plurality of molecules”.
Claims 1, 3 ,14 and 20 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 14, 20 and 28 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Woodbury et al. (US Patent Application Publication No. 20150217258, published August 6, 2015) as evidenced by Johnston et al. (US Patent Application Publication No. 20130079250, published March 28, 2013).
Regarding claims 1-3, 14, 20 and 28, Woodbury et al. teach a method for performing in situ patterned chemistry for synthesizing and preparing a chemical library on a substrate including peptide arrays (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps) comprising the steps of: (a) determining a minimum number of patterned steps to synthesize a chemical library, wherein the minimum number of patterns in a pattern set is at least 33% of the number of patterned steps needed to construct an uncorrelated set of sequences in the chemical library and the total number of patterned steps determines the degree of randomness of the chemical library (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps); (b) assigning an activated or inactivated designation to each feature (interpreted as each patterned mask is assigned an activated or inactivated designation); (c) assigning a monomer to each feature that is designated activated (interpreted as encompassing 1% to 75% having activated features, and overlapping pattern masks); and (d) coupling the monomers to the substrate at each feature designated as activated; wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) (interpreted as the sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask), wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) to create a reproducible and scalable platform that can potentially monitor the health of a plurality of individuals (interpreted as in situ; chemical library; as receiving an input comprising a biological sequence, and a number of synthesis steps; determining a plurality of pattern masks; activated or inactivated designation; encompassing about 1% to 75% of features having an activated designation; assigning a monomer; and coupling monomers onto features; and peptide sequence, claims 1 and 2) (Abstract; and paragraphs [0024]-[0027]). Woodbury et al. teach that the invention provides an in situ synthesized chemical library, wherein said synthesis comprises: determining a minimum number of patterns in a pattern set, wherein the number of patterns in a pattern set is less than the number of patterns needed to synthesize a unique set of sequences (interpreted as receiving an input comprising a number of synthesis steps, claim 1) (paragraph [0010]-[0011]). Woodbury et al. teach that the photolithography-based synthesis of the chemical libraries uses a minimum number of photomasks to construct the chemical library (interpreted as a plurality of masks; and photolithographic masks, claim 1) (paragraph [0019]). Woodbury et al. teach that the number of photomasks needed to construct the chemical library is about 33% to about 95% of the number of masks need to construct a random chemical library (interpreted as overlapping pattern masks; and encompassing about 1% to about 75% of the features having the activated designation, claim 1) (paragraph [0035]). Woodbury et al. teach that in situ synthesized chemical library of the invention can be used to measure a plurality of parameters that reflect a state of health or a condition of a subject, wherein the immune system can be a source of a biological sample that detects a plurality of such parameters (interpreted as receiving a biological sequence, claim 1) (paragraph [0061], lines 1-5). Woodbury et al. teach determining a number of patterned steps where M<RxN, wherein the number of patterned steps (M) is less than the number of patterned steps needed to synthesize a unique set of sequences RxN, where R= the number of different monomer units, and N is the length of the molecule, wherein monomer coupling is continued for each pattern until the desired length or complexity of the molecule is achieved (interpreted as encompassing where the number of pattern steps is larger than 50% of a length of the biological sequence, claim 2) (paragraphs [0066]; and [0070]). Woodbury et al. teach in Figures 12A-C graphs illustrating the distribution of peptides with varying mask configurations including 35 masks, 70 masks, 140 masks, 272 masks and 323 masks with the CIM 10K version 2 array (interpreted as a plurality of masks; number of masks is less than 100; and encompassing at least 50% of molecules are distinct molecules, claims 1, 14 and 20) (paragraph [0051]; and Figures 12A-C), wherein the CIM 10K peptide array is a random peptide array that can detect changes in antibody isotypes as evidenced by Johnston et al. (paragraph [0109], lines 1-5). Woodbury et al. teach in Figure 13, applying wafers one on top of another (interpreted as sequential patterned masks overlapping, claim 1) (paragraph [0052]; and Figure 13). Woodbury et al. teach techniques for in situ synthesis of a variety of molecules (interpreted as a plurality of molecules) including oligonucleotides, peptides, ribonucleotides (RNA), polysaccharides, and other materials known in the art such as in US Patent No. 5424186, wherein high density arrays are formed using the molecules by sequentially removing a photo-removable group from a surface, coupling a monomer to the exposed region, and repeating the process (interpreted as predetermined biological sequence; a plurality of molecules; interpreting the photo-removable groups as a plurality of patterned lithography masks; coupling monomers; sequentially repeating; each sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask; and indicating that the number of masks equals the number of synthesis steps, claim 1) (paragraph [0062]). Woodbury et al. teach in Figure 3, a graphical quantization of mass spectrum of three of the features, each a variant of the epitope for the monoclonal antibody DM1A (interpreted as a sequence comprises a disease-related epitope, claim 3) (paragraph [0144], lines 6-8). Woodbury et al. teach that the length of the peptides is about 5 amino acids to about 25 amino acids (interpreted the biological sequence is a peptide sequence; and as a median length encompassing 3-100 monomers, claims 1 and 28) (paragraph [0240]). Woodbury et al. teach that the substrate is selected from the group consisting of arrays, wafers, slides and beads (interpreted as wafers, arrays, slides and beads, claim 1) (paragraph [0021]). Woodbury et al. teach that the same number of patterned steps is optionally used for each feature on the substrate or array, wherein each feature designates physically separated areas on the area (interpreted as masked areas), wherein each feature contains identical molecules (e.g., identical peptides); and that in some instances, the same number of patterned steps is not used for each feature on the array, such that the molecules generated at each feature can be made up of different numbers (or lengths) of monomers, such that to adjust for this occurrence, the algorithm disclosed herein can be modified by lifting the constraint that the total number of patterned steps in a set of patterns in which a particular feature is activated in the pattern must be exactly the length of the molecule (N); and instead, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers and M is the total number of patterning steps (interpreted as the number of the plurality of masks is equal to the number of synthesis steps; and encompassing 1% to 75% of features assigned an activated designation, claim 1) (paragraphs [0066]; and [0072]). Woodbury et al. teach methods and devices to make large quantities of peptides in an ordered array to cover the proteomes of all known and sequenced human pathogens (interpreted as predetermined biological sequences) (paragraph [0166]). Woodbury et al. teach that one could create a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of features assigned an activated designation) (paragraph [0074], lines 11-13). Woodbury et al. teach that patterning can be done using any of a large number of methods including photolithography acting on photolabile groups or photolithography acting on molecules that produce an acid or base, or the use of electrodes to oxidize or reduce compounds or direct printing of chemicals onto surfaces containing the reactive compounds (interpreted as photolithographic masks, claim 1) (paragraph [0197], lines 10-15). Woodbury et al. teach in Figure 2, a wafer layout comprising 13  slides on a wafer that has 13 divisions, such that plurality of arrays were synthesized including an array fabricated with a total of 8 million features per slide, wherein the method allows the production of an array comprising the described features in 90 lithography cycles (interpreted as sequential patterned masks overlapping with features of an immediately preceding mask, claim 1) (paragraph [0142]; and Figure 2). Figure 2 is shown below:

    PNG
    media_image1.png
    592
    678
    media_image1.png
    Greyscale

Figure 2
Woodbury et al. teach 1:1 contact or proximity alignment; and manual loading of syringes with different amino acids (one syringe for each step of the process) and masks (manually loaded, but auto-aligned), wherein each mask is associated with an amino acid (interpreted as sequential patterned masks overlapping with features of an immediately preceding mask) (paragraphs [0179]; [0185]; and [0188]). Woodbury et al. teach Figure 10 (shown below) indicates a plot of the randomness distribution of 17-mer peptides using M = 140 masks for peptide synthesis number of times a mask is used per position, and the mask number (interpreted as encompassing 1% to 75% overlap of activated features for each sequential mask, claim 1) (paragraph [0189]; and Figure 10).

    PNG
    media_image2.png
    393
    940
    media_image2.png
    Greyscale

Woodbury teach that it is not necessary to use the same number of steps at each of the features, such that this will result in molecules generated at each feature made up of different numbers of monomers (interpreted as encompassing an overlap of 1% to 75% of the features with an activated designation, claim 1) (paragraph [0098], lines 1-4).
Woodbury et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Applicant submits that Woodbury does not teach a determining a design of a plurality of patterned masks that have a spatial overlap of about 1% to about 75% between the features assigned activated designation in sequential masks as recited in claim 1 (Fig. 6 of the Specification) (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); and (b) Woodbury does not describe the spatial overlap “in as complete detail as is contained in the...claim” nor are the “elements [] arranged as required by the claim (See, MPEP 2131) (Applicant Remarks, pg. 12, first full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (e.g., as in Figure 6 of the instant Specification). See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Additionally, MPEP 2131.03(I) states:
that "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).

MPEP 2131.03(II) indicates: that 
“[W]hen the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

Applicant’s assertion that Woodbury does not teach determining a design of a plurality of patterned masks; or a spatial overlap of about 1% to about 75% between the features assigned activated designation in each sequential mask that overlaps with the features assigned an activated designation of an immediately preceding mask as recited in claim 1 (Fig. 6 of the Specification), is not persuasive. As an initial matter, as noted supra the term “feature” is interpreted to refer to any part, portion, and/or section of any location, functional group, molecule, moiety, linking group, masked area, unmasked area, coating, monomer, etc. on the substrate. Moreover, it is noted that instant claim 1 is very broadly recited including with regard to mask feature sizes, number, method of overlap, etc. Moreover, instant claim 1 is broadly recited and does not recite any particular method of designing a plurality of patterned masks; a design of a plurality of patterned masks; the number of patterned masks (e.g., 2, 3, 4, 100, etc.); the identify of a feature; the number of features on each mask; the size of the features and whether these measurements are the same or different between masks (e.g., length, width, depth); how many features are designated as activated or inactivated; the type of overlap; the number of synthesis steps, etc. Moreover, instant claim 1 does not recite how the features in each sequential patterned mask overlaps with the features in an immediately preceding patterned mask, such that it is completely unclear whether the sequential patterned masks are sequential in (over) time (e.g., placed on the substrate then removed, and another mask placed on the substrate); stacked vertically (e.g., one mask place on top of another mask); stacked horizontally (e.g., side-by-side); whether the percentage of overlap is based on different sizes of aperture openings (e.g., a mask comprising a single square opening of 2 mm/side is laid over a mask comprising a square opening of 4 mm/side for 50% overlap), etc. Because limitations from the specification are not read into the claims (including Figure 6), the percentage of features assigned an activated designation that overlap with features assigned the activated designation of immediately preceding masks is broadly interpreted. Woodbury et al. teach:
The method comprising: (i) determining a minimum number of patterned steps to synthesize a chemical library; (ii) assigning an activated or inactivated designation to each feature; (iii) assigning a monomer to each feature that is designated as activated; and (iv) coupling the monomers on the substrate at each feature that is designated as activated, wherein the monomers are sequentially coupled for a minimum number of patterned steps of (i) (interpreted as sequential patterned masks overlapping with features of an immediately preceding mask); 

Figure 10 (shown below) indicates a plot of the randomness distribution of 17-mer peptides using M = 140 masks for peptide synthesis number of times a mask is used per position, and the mask number (interpreting the selection and/or use of different masks having different activated features to create peptides comprising different monomers and/or peptides of different lengths as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask);


    PNG
    media_image2.png
    393
    940
    media_image2.png
    Greyscale


when the molecules generated at each feature are made up of different numbers (or lengths) of monomers, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers added to a feature, and M is the total number of patterning steps, wherein N/M can be adjusted including for the generation of features made up of different numbers of monomers at each feature (interpreting the selection and/or use of different masks having different activated features as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask);

creating a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of features assigned an activated designation); and

techniques for in situ synthesis of a variety of molecules including oligonucleotides, peptides, ribonucleotides (RNA), polysaccharides, and other materials known in the art such as in US Patent No. 5424186, wherein high density arrays are formed using the molecules by sequentially removing a photo-removable group from a surface, coupling a monomer to the exposed region, and repeating the process (interpreted as encompassing 1% to 75% of features of each sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask).

Woodbury et al. teach ranges that fall within the claimed overlap range of about 1% to about 75% between features assigned the activated designation and, thus, Woodbury et al. teach all of the limitations of the claims.
Regarding (b), Applicant’s assertion that Woodbury does not describe the spatial overlap “in as complete detail as is contained in the...claim” nor are the “elements [] arranged as required by the claim, is not found persuasive. Applicant has provided no argument or explanation with regard to the statement supra. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Applicant has simply pointed to MPEP 2131. The Examiner notes that instant claim 1 is very broadly recited such that no specific sequence of steps; method of receiving an input; predetermined biological sequence; variants of a predetermined biological sequence; method of determining; the number of synthesis steps; the design of synthesis steps; patterned masks; method of assigning activated designations; features; substrates; sequential overlap; method of producing a plurality of masks; method of photo-lithography; method of assigning; monomers, method of coupling, method of assigning, peptides, nucleic acids, etc. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 14, 20 and 28 is maintained under 35 U.S.C. 103 as being unpatentable over Woodbury et al. (US Patent Application Publication No. 20150217258, published August 6, 2015) in view of Fodor et al. (US Patent Application Publication No. 20060210452, published September 21, 2006) as evidenced by Johnston et al. (US Patent Application Publication No. 20130079250, published March 28, 2013).
Regarding claims 1-3, 14, 20 and 28, Woodbury et al. teach a method for performing in situ patterned chemistry for synthesizing and preparing a chemical library on a substrate including peptide arrays (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps) comprising the steps of: (a) determining a minimum number of patterned steps to synthesize a chemical library, wherein the minimum number of patterns in a pattern set is at least 33% of the number of patterned steps needed to construct an uncorrelated set of sequences in the chemical library and the total number of patterned steps determines the degree of randomness of the chemical library (interpreted as receiving an input comprising a biological sequence, and a number of synthesis steps); (b) assigning an activated or inactivated designation to each feature (interpreted as each patterned mask is assigned an activated or inactivated designation); (c) assigning a monomer to each feature that is designated activated (interpreted as encompassing 1% to 75% having activated features, and overlapping pattern masks); and (d) coupling the monomers to the substrate at each feature designated as activated; wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) (interpreted as the sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask), wherein the monomers are sequentially coupled for the minimum number of patterned steps of (a) to create a reproducible and scalable platform that can potentially monitor the health of a plurality of individuals (interpreted as in situ; chemical library; as receiving an input comprising a biological sequence, and a number of synthesis steps; determining a plurality of pattern masks; activated or inactivated designation; encompassing about 1% to 75% of features having an activated designation; assigning a monomer; and coupling monomers onto features; and peptide sequence, claims 1 and 2) (Abstract; and paragraphs [0024]-[0027]). Woodbury et al. teach that the invention provides an in situ synthesized chemical library, wherein said synthesis comprises: determining a minimum number of patterns in a pattern set, wherein the number of patterns in a pattern set is less than the number of patterns needed to synthesize a unique set of sequences (interpreted as receiving an input comprising a number of synthesis steps, claim 1) (paragraph [0010]-[0011]). Woodbury et al. teach that the photolithography-based synthesis of the chemical libraries uses a minimum number of photomasks to construct the chemical library (interpreted as a plurality of masks; and photolithographic masks, claim 1) (paragraph [0019]). Woodbury et al. teach that the number of photomasks needed to construct the chemical library is about 33% to about 95% of the number of masks need to construct a random chemical library (interpreted as overlapping pattern masks; and encompassing about 1% to about 75% of the features having the activated designation, claim 1) (paragraph [0035]). Woodbury et al. teach that in situ synthesized chemical library of the invention can be used to measure a plurality of parameters that reflect a state of health or a condition of a subject, wherein the immune system can be a source of a biological sample that detects a plurality of such parameters (interpreted as receiving a biological sequence, claim 1) (paragraph [0061], lines 1-5). Woodbury et al. teach determining a number of patterned steps where M<RxN, wherein the number of patterned steps (M) is less than the number of patterned steps needed to synthesize a unique set of sequences RxN, where R= the number of different monomer units, and N is the length of the molecule, wherein monomer coupling is continued for each pattern until the desired length or complexity of the molecule is achieved (interpreted as encompassing where the number of pattern steps is larger than 50% of a length of the biological sequence, claim 2) (paragraphs [0066]; and [0070]). Woodbury et al. teach in Figures 12A-C graphs illustrating the distribution of peptides with varying mask configurations including 35 masks, 70 masks, 140 masks, 272 masks and 323 masks with the CIM 10K version 2 array (interpreted as a plurality of masks; number of masks is less than 100; and encompassing at least 50% of molecules are distinct molecules, claims 1, 14 and 20) (paragraph [0051]; and Figures 12A-C), wherein the CIM 10K peptide array is a random peptide array that can detect changes in antibody isotypes as evidenced by Johnston et al. (paragraph [0109], lines 1-5). Woodbury et al. teach in Figure 13, applying wafers one on top of another (interpreted as sequential patterned masks overlapping, claim 1) (paragraph [0052]; and Figure 13). Woodbury et al. teach techniques for in situ synthesis of a variety of molecules (interpreted as a plurality of molecules) including oligonucleotides, peptides, ribonucleotides (RNA), polysaccharides, and other materials known in the art such as in US Patent No. 5424186, wherein high density arrays are formed using the molecules by sequentially removing a photo-removable group from a surface, coupling a monomer to the exposed region, and repeating the process (interpreted as predetermined biological sequence; a plurality of molecules; interpreting the photo-removable groups as a plurality of patterned lithography masks; coupling monomers; sequentially repeating; each sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask; and indicating that the number of masks equals the number of synthesis steps, claim 1) (paragraph [0062]). Woodbury et al. teach in Figure 3, a graphical quantization of mass spectrum of three of the features, each a variant of the epitope for the monoclonal antibody DM1A (interpreted as a sequence comprises a disease-related epitope, claim 3) (paragraph [0144], lines 6-8). Woodbury et al. teach that the length of the peptides is about 5 amino acids to about 25 amino acids (interpreted the biological sequence is a peptide sequence; and as a median length encompassing 3-100 monomers, claims 1 and 28) (paragraph [0240]). Woodbury et al. teach that the substrate is selected from the group consisting of arrays, wafers, slides and beads (interpreted as wafers, arrays, slides and beads, claim 1) (paragraph [0021]). Woodbury et al. teach that the same number of patterned steps is optionally used for each feature on the substrate or array, wherein each feature designates physically separated areas on the area (interpreted as masked areas), wherein each feature contains identical molecules (e.g., identical peptides); and that in some instances, the same number of patterned steps is not used for each feature on the array, such that the molecules generated at each feature can be made up of different numbers (or lengths) of monomers, such that to adjust for this occurrence, the algorithm disclosed herein can be modified by lifting the constraint that the total number of patterned steps in a set of patterns in which a particular feature is activated in the pattern must be exactly the length of the molecule (N); and instead, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers and M is the total number of patterning steps (interpreted as the number of the plurality of masks is equal to the number of synthesis steps; and encompassing 1% to 75% of features assigned an activated designation, claim 1) (paragraphs [0066]; and [0072]). Woodbury et al. teach methods and devices to make large quantities of peptides in an ordered array to cover the proteomes of all known and sequenced human pathogens (interpreted as predetermined biological sequences) (paragraph [0166]). Woodbury et al. teach that one could create a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of features assigned an activated designation) (paragraph [0074], lines 11-13). Woodbury et al. teach that patterning can be done using any of a large number of methods including photolithography acting on photolabile groups or photolithography acting on molecules that produce an acid or base, or the use of electrodes to oxidize or reduce compounds or direct printing of chemicals onto surfaces containing the reactive compounds (interpreted as photolithographic masks, claim 1) (paragraph [0197], lines 10-15). Woodbury et al. teach in Figure 2, a wafer layout comprising 13  slides on a wafer that has 13 divisions, such that plurality of arrays were synthesized including an array fabricated with a total of 8 million features per slide, wherein the method allows the production of an array comprising the described features in 90 lithography cycles (interpreted as sequential patterned masks overlapping with features of an immediately preceding mask, claim 1) (paragraph [0142]; and Figure 2). Figure 2 is shown below:

    PNG
    media_image1.png
    592
    678
    media_image1.png
    Greyscale

Figure 2
Woodbury et al. teach 1:1 contact or proximity alignment; and manual loading of syringes with different amino acids (one syringe for each step of the process) and masks (manually loaded, but auto-aligned), wherein each mask is associated with an amino acid (interpreted as sequential patterned masks overlapping with features of an immediately preceding mask) (paragraphs [0179]; [0185]; and [0188]). Woodbury et al. teach Figure 10 (shown below) indicates a plot of the randomness distribution of 17-mer peptides using M = 140 masks for peptide synthesis number of times a mask is used per position, and the mask number (interpreted as encompassing 1% to 75% overlap of activated features for each sequential mask, claim 1) (paragraph [0189]; and Figure 10).

    PNG
    media_image2.png
    393
    940
    media_image2.png
    Greyscale

Woodbury teach that it is not necessary to use the same number of steps at each of the features, such that this will result in molecules generated at each feature made up of different numbers of monomers (interpreted as encompassing an overlap of 1% to 75% of the features with an activated designation, claim 1) (paragraph [0098], lines 1-4).
Woodbury et al. do not specifically exemplify additional predetermined sequences (claim 1, in part).
Regarding claim 1 (in part), Fodor et al. teach a synthetic strategy for the creation of large-scale chemical diversity using solid-phase chemistry, photolabile protecting groups, and photolithograph to achieve spatially addressable parallel chemical synthesis; as well as, binary masking techniques (Abstract). Fodor et al. teach methods and compositions for the synthesis and use of techniques for diverse polymer sequences on a substrate (paragraph [0004]). Fodor et al. teach an appropriately programmed digital computer for selectively directing the flow of fluids from the reactor system, selectively activating the translation stage, and selectively illuminating the substrate so as to form a plurality of diverse polymer sequences on the substrate at predetermined locations; and that a pattern of illumination through a mask using a light source determines which regions of the support are activated for chemical coupling (interpreted as encompassing 1% to 75% of features assigned an activated designation) (paragraph [0005], lines 12-17; and [0081]). Fodor et al. teach that a method for forming a plurality of polymer sequences by sequential addition of reagents comprising the step of serially protecting and deprotecting portions of the plurality of polymer sequences for addition of other portions of the polymer sequences using a binary synthesis strategy (interpreted as the number of masks is equal to the number of synthesis steps, claim 1) (paragraph [0008]). Fodor et al. teach that improved data collection equipment and techniques are provided including instrumentation that provides a system for determining affinity of a receptor to a ligand comprising: a means for applying light to a surface of a substrate, the substrate comprising a plurality of ligands at predetermined locations, the means for applying directing light providing simultaneous illumination at a plurality of the predetermined locations; and an array of detectors for detecting light fluoresced at the plurality of predetermined locations, wherein ligands include agonists and antagonists for cell membrane receptors, toxins and venoms, viral epitopes, hormones (e.g., opiates, steroids, etc.), hormone receptors, peptides, enzymes, enzyme substrates, drugs, oligonucleotides, proteins, and monoclonal antibodies (interpreted as predetermined biological sequences; peptide sequences; and epitope sequences, claim 1) (paragraphs [0009], lines 1-11; and [0058]). Fodor et al. teach that a reaction polynomial can be expanded as though it were an algebraic expression, provided that the order of joining reactants X1 and X2 is preserved, such that the product is then AC+AD+BC+BD, wherein the polynomial explicitly specifies the reactants and implicitly specifies the mask for each step (interpreted as inputting the biological sequence, and number of steps; the number of masks is equal to the number of steps); that the synthesis area is divided equally amongst the elements of a round; and the polynomial notation also signifies that each element in the round is to be joined to each element in the next round, which is accomplished by having mC overlap mA and mB equally, and likewise for mD (interpreted as the number of masks is equal to the number of steps; and each sequential patterned mask overlaps, claim 1) (paragraph [0118]). Fodor et al. teach that half-life is the time in seconds required to remove 50% of the starting amount of protecting group, wherein the half-life of MeNPOC in dioxane is 19 seconds (interpreted as 1% to 75% of activated features, claim 1) (paragraph [0186]; and Table). Fodor et al. teach a masking scheme in Figures 6a and 6b, which provides the greatest number of sequences for a given number of cycles, wherein mask m1 allows illumination on half of the substrate and m2 allows illumination on half of the previously illuminated region; and the process continues with masks m3, m4 and m5 (interpreted as encompassing 1% to 75% overlap of features designated activated, claim 1) (paragraph [0124]-[0126]; and Figure 6a and 6b). Figure 6a is shown below:

    PNG
    media_image3.png
    277
    510
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    242
    572
    media_image4.png
    Greyscale

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of synthesizing diverse polymer sequences on substrates as exemplified by Fodor et al., it would have been it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of performing in situ patterned chemistry as disclosed by Woodbury et al. to include the photolabile protecting groups and binary masking techniques as taught by Fodor et al. with a reasonable expectation of success in creating large-scale, chemically diverse, and spatially addressable chemical libraries on substrates including arrays comprising diverse polymer sequences in a reproducible and scalable platform.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fodor does not cure the deficiencies of Woodbury, and does not teach that the percentage of overlap of features assigned the activated designation in each sequential patterned mask; or a specified range of spatial overlap of features in the percentage of overlap is 1% to about 75% (pg. 12, last partial paragraph); and (b) Fodor does not teach the specified range of spatial overlap of features; and the Office has not provided any articulated reasoning regarding the Examiner’s interpretation with regard to a percentage of overlap of features with an activated designation (Applicant Remarks, pg. 13, first full paragraph). 
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1; the interpretation of the term “feature”; as well as, the teachings of Woodbury et al. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, MPEP 2144.05(I) states: 
[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

Additionally, MPEP 2144.05(II)(A) states: 
[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant’s assertion that Fodor does not cure the deficiencies of Woodbury, and does not teach that the percentage of overlap of features assigned the activated designation in each sequential patterned mask; or a specified range of spatial overlap of features in the percentage of overlap, is not found persuasive.
Woodbury et al. teach:
The method comprising: (i) determining a minimum number of patterned steps to synthesize a chemical library; (ii) assigning an activated or inactivated designation to each feature; (iii) assigning a monomer to each feature that is designated as activated; and (iv) coupling the monomers on the substrate at each feature that is designated as activated, wherein the monomers are sequentially coupled for a minimum number of patterned steps of (i) (interpreted as sequential patterned masks overlapping with features of an immediately preceding mask); 

Figure 10 (shown below) indicates a plot of the randomness distribution of 17-mer peptides using M = 140 masks for peptide synthesis number of times a mask is used per position, and the mask number (interpreting the selection and/or use of different masks having different activated features to create peptides comprising different monomers and/or peptides of different lengths as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask);


    PNG
    media_image2.png
    393
    940
    media_image2.png
    Greyscale


when the molecules generated at each feature are made up of different numbers (or lengths) of monomers, the probability of the feature being activated can be set to N/M, wherein N is the average number of monomers added to a feature, and M is the total number of patterning steps, wherein N/M can be adjusted including for the generation of features made up of different numbers of monomers at each feature (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask);

creating a series of masks that each randomly had 10% of the features exposed and the rest not exposed (interpreted as encompassing 1% to 75% of features assigned an activated designation); and

techniques for in situ synthesis of a variety of molecules including oligonucleotides, peptides, ribonucleotides (RNA), polysaccharides, and other materials known in the art such as in US Patent No. 5424186, wherein high density arrays are formed using the molecules by sequentially removing a photo-removable group from a surface, coupling a monomer to the exposed region, and repeating the process (interpreted as encompassing 1% to 75% of features of each sequential patterned mask overlaps with the features having the activated designation of an immediately preceding patterned mask).

Fodor et al. teach:
that each mask overlaps every other mask equally; and the masks for a round are orthogonal and form an orthogonal set, wherein mc overlaps mA and mB equally (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask); 

Figs. 6a and 6b illustrate a masking scheme, which provides the greatest number of sequences for a given number of cycles, wherein mask m1 allows illumination on half of the substrate and m2 allows illumination on half of the previously illuminated region; and the process continues with masks m3, m4 and m5 (interpreted as encompassing 1% to 75% overlap of features designated activated);

that half-life is the time in seconds required to remove 50% of the starting amount of protecting group, wherein the half-life of MeNPOC in dioxane is 19 seconds (interpreting protecting groups as sequential masks; and as 1% to 75% of activated features); and

that an appropriately programmed digital computer for selectively directing the flow of fluids from the reactor system, selectively activating the translation stage, and selectively illuminating the substrate so as to form a plurality of diverse polymer sequences on the substrate at predetermined locations; and that a pattern of illumination through a mask using a light source determines which regions of the support are activated for chemical coupling (interpreted as encompassing 1% to 75% of the features assigned an activated designation overlaps with the features assigned the activated designation of an immediately preceding patterned mask). 

Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical; and the MPEP indicates that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Woodbury et al. clearly teach adjusting patterning, numbers of synthesis steps, generation of features, feature activation in each pattern, the monomers used, different molecule lengths, and exposing 10% of the features, etc.; while Fodor et al. teach selective illumination using a plurality of sequential masks that overlap a previous mask; deprotection of 50% of the protecting groups; and selective activation at predetermined locations. Because there is nothing to suggests that the claimed range is critical, one of ordinary skill in the art can modify the general conditions as disclosed in the prior art by routine experimentation to discover an optimum or workable range. Thus, the combined references of Woodbury et al. and Fodor et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1; the Examiner’s interpretation of the claim language; and the teachings of Woodbury et al. and Fodor et al. Applicant’s assertion that Fodor does not teach the specified range of spatial overlap of features, and the Office has not provided any articulated reasoning regarding the Examiner’s interpretation with regard to a percentage of overlap of features with an activated designation, is not found persuasive. With regard to a specific range, the MPEP is clear that specific ranges within the clams do not need to be recited in the prior art. Instead, to establish a prima facie case of obviousness, (i) the claimed ranges can overlap or lie inside ranges disclosed by the prior art; (ii) if the claimed ranges or amounts do not overlap with the prior art, they can merely be close; (iii) the prior art reference that discloses a range can encompass a somewhat narrower claimed range; and/or (iv) a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Thus, based on the teachings of Woodbury et al. and Fodor et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to determine and/or to select the particular masks, number of features, number of synthesis steps, molecules to be synthesized, the features to designate activated or inactivated, the amount and/or location of feature overlap between preceding masks, the variety of molecule lengths, and/or the size of the library to be produced including a percentage of about 1% to about 75% of the features assigned an activated designation of an immediately preceding patterned mask by routine experimentation. 

Conclusion
Claims 1-3, 14, 20 and 28 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639